328, 347-48, 213 P.3d 476, 489-90 (2009). Huber's prison term of 48-120
                months, ordered to run consecutively to the sentence imposed in district
                court case number C276460, falls within the parameters provided by the
                relevant statute, see NRS 205.060(2); see also NRS 176.035(1), and is not
                so unreasonably disproportionate to the gravity of the offense as to shock
                the conscience, see CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-
                22 (1979); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                (plurality opinion). We conclude that the district court did not abuse its
                discretion at sentencing, and we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                    J.
                                                   Saitta


                                                               C
                                                            r -,i, „   'ef
                                                                       ,   1    ,   J.
                                                   Gibbons


                                                                                    J.
                                                   Pickering




                cc:   Eighth Judicial District Court Dept. 15
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 19474